 In the MatterOf SEAS SHIPPINGCOMPANYandNATIONAL ORGAN-IZATIONMASTERS, MATES & PILOTS OF ADIERICACase No. R-755AMENDMENT TO DIRECTION OF ELECTIONJuly 19, 1938On Juiie 13, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding, the election to be held as soon asconvenient, and beginning as promptly as practicable after the dateof the Direction, under the supervision of the Regional Directorfor the Second Region (New York City), among the licensed deckofficers, including the Masters, the Chief Officers, the Second Officers,and the Third Officers, employed on vessels operated by the SeasShipping Company, herein called the Company, to determinewhether or not they desire to be represented by National Organiza-tionMasters, Mates & Pilots of America, herein called M. M. P., forthe purposes of collective bargaining.Thereafter the Company andM. M. P. requested the Board to modify said Decision and Directionof Election.The Board found that the record was inadequate fora determination of the matters set forth in the request, and orderedthat the record be reopened for the introduction of further evidence.Accordingly,we shall postpone the holding of the electionindefinitely.The Board hereby amends its Direction of Election by strikingout the words, "as soon as convenient, and beginning as promptly asispracticable after the date of this Direction" and substitutingtherefor the words, "at such time as the Board may in the futuredirect."8- N. L. R.B.,No. 45.[SAME TITLE]SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONSeptember 27, 1938On June 13, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-'7 N. L.R. B. 873.422 DECISIONS AND ORDERS423entitled case.The Direction of Election directed that the election beheld as soon as convenient, and beginning as promptly as practicableafter the date of the Direction, under the supervision of the RegionalDirector for the Second Region (New York City), among the licenseddeck officers, including the Masters, the Chief Officers, the Second Of-ficers, and the Third Officers, employed on vessels operated by the SeasShipping Company, herein called the Company, to determine whetheror not they desire to be represented by National Organization Masters,Mates & Pilots of America, herein called M. M. P., for the purposesof collective bargaining.Thereafter the Company and M. M. P. re-quested the Board to modify said Decision and Direction of Electionby excluding Masters from the unit found to be appropriate.TheBoard, finding that the record was inadequate for a determination ofthe issue raised by the request, ordered that the record be reopened forthe introduction of further evidence, and on July 19, 1938, issued anAmendment to Direction of Election providing that the election beheld "at such time as the Board may in the future direct."On July 25, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, M. M. P., Inter-national Longshoremen's Association, Local No. 1550, National MarineEngineers' Beneficial Association, International Union of OperatingEngineers, and United Licensed Officers of the U. S. A., the last fourparties being labor organizations claiming to represent employees directly affected by the investigation.Pursuant to notice, a hearing washeld at New York City, on August 15, 1938, before Whitley P. McCoy,the Trial Examiner duly designated by the Board.The Board andthe Company were represented by counsel; M. M. P. was representedby its National Trustee; and all participated in the hearing.None ofthe other above-named labor organizations appeared.Full opportu-nity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDING OP FACTIn our decision we found that the licensed deck officers employed bythe Company, including the Masters, Chief Officers, Second Officers,and Third Officers, constituted a unit appropriate for the purposes ofcollective bargaining.At the reopened hearing M. M. P. and the Com-pany claimed that Masters should be excluded from such bargainingunit, for the reason that Masters are the representatives of the ownersof the ships, and are charged with the responsibility of maintainingdiscipline, 424NATIONAL LABOR RELATIONS BOARDAs its name implies, M. M. P. admits Masters to membership andhas done so ever since 1891.2We have recently considered the samequestion in another case and there decided to include Masters in thesame unit with the other licensed desk oflicers.3The evidence in theinstant case shows that all Masters pass through the several lowergrades of licensed deck officers and that frequently, after havingbeen licensed as Masters, they sail as Chief and Second Officers.Captain Edward L. Pinchin, the National Trustee of M. M. P., testi-fied that at the time of the reopened hearing, about 2,500 Mastersin the American Merchant Marine were employed as deck officersbelow the rank of Masters.Captain Pinchin further testified thatM. M. P. bargains for the Masters even though in many cases theiremployment agreement is separate from that of the other licenseddeck officers.We have weighed the considerations urged for theexclusion of Masters from the appropriate unit, but we are not pur-suaded that they overcome the long history of collective bargainingin the maritime industry, the eligibility of Masters to membershipinM. M. P., and the frequent necessity of their employment aslicensed deck officers below the rank of Masters-all of which arefactors supporting their inclusion in the same unit with the otherlicensed deck officers.For these reasons, we shall include the Mastersin the appropriate unit with the licensed deck officers, and thereforeaffirm the finding in our decision as to the appropriate unit.SECOND AMENDMENT To DIRECTION OF ELECTIONThe Board hereby amends the Direction of Election, as amended,by striking therefrom the words "at such time as the Board may inthe future direct," and substituting therefor the words "as soon asconvenient, and beginning as promptly as is practicable after thedate of this Supplemental Decision and Second Amendment toDirection of Election."MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Supplemental Decision and Second Amendment to Directionof Election.'Handbook of American Trade-Unions,Bulletin No 618, published by the United StatesDepartment of Labor, at page 238.31n the Matter of StandardOil Company of NewJerseyandUnited Licensed Officers ofthe U S. A., 8 N.LR. B. 936.8 N. L R. B, No. 45a,